Exhibit 10.136

 

THE IMMUNE RESPONSE CORPORATION

8% CONVERTIBLE SECURED PROMISSORY NOTE

$2,000,000

 

New York, New York

 

 

March 28, 2003

 

In consideration of the receipt of $2,000,000, the undersigned, The Immune
Response Corporation, a Delaware corporation (the “Issuer”), hereby
unconditionally promises to pay to the order of Cheshire Associates LLC (the
“Purchaser”), at the office of the Purchaser located at 535 Madison Avenue, 18th
Floor, New York, New York 10022, or such other address designated by the
Purchaser, in lawful money of the United States of America and in immediately
available funds, on March 28, 2004 (the “Note Maturity Date”) the principal
amount of Two Million Dollars ($2,000,000) and accrued interest at the rate of
eight (8%) percent per annum based on a 365-day year (“Interest Rate”).

Interest (other than interest accruing as a result of a failure by Issuer to pay
any amount when due as set forth below) in respect of the Note shall accrue
until all amounts remaining owed under such Note shall be fully repaid, and
shall be due and payable in full on the Note Maturity Date.  If all or a portion
of the principal amount of the Note or any interest payable thereon shall not be
repaid when due whether on the applicable repayment date, by acceleration or
otherwise, such overdue amounts on such Note shall bear interest at a rate per
annum that is three (3%) percent above the Interest Rate (i.e., 11%) from the
date of such non-payment until such amount is paid in full (after as well as
before judgment).  All payments to be made by Issuer hereunder or pursuant to
the Notes shall be made in lawful money of the United States by certified check
or wire transfer in immediately available funds. Any interest accruing on
overdue amounts shall be payable on demand.

The obligation to make the payments provided for in this Note are absolute and
unconditional, and are not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.

The obligations under this Note shall be secured by that certain Intellectual
Property Security Agreement, dated November 9, 2001, by and between the Issuer
and Kevin Kimberlin Partners, L.P., a Delaware limited partnership (“KKP”), as
amended by Amendment No. 1, dated February 26, 2002, by and between the Issuer,
KKP and Oshkim Limited Partnership (“Oshkim”), and as further amended by
Amendment No. 2, dated July 11, 2002, by and between the Issuer, KKP, Oshkim and
The Kimberlin Family 1998 Irrevocable Trust (the “Kimberlin Trust”).

In the event that the Issuer shall, at any time after the date hereof but prior
to June 28, 2003, (i) issue securities in connection with a private offering of
securities through Spencer Trask Ventures, Inc. (the “Next Issuer Offering”) and
(ii) have obtained stockholder approval of the Next Issuer Offering and the
Purchaser’s participation therein in accordance with Rule 4350(i) of the
National Association of Securities Dealers, Inc., this Note (including all
accrued and unpaid interest) shall, concurrently with such issue, automatically
and immediately convert

 

--------------------------------------------------------------------------------


 

into units of those securities issued in the Next Issuer Offering.  In the event
that either or both of the conditions set forth in the preceding sentence shall
not have been satisfied prior to June 28, 2003, this Note (including all accrued
and unpaid interest) (x) shall be convertible, at the sole option of the
Purchaser, in whole or in part, into shares of the Issuer’s common stock, par
value $0.0025 per share (the “Common Stock”), at the closing price of the Common
Stock on the date immediately preceding the date hereof (i.e., $1.23) or (y) may
be declared by the Purchaser to be immediately due and payable; provided, that,
notwithstanding anything in this Note to the contrary, the Purchaser shall not
be obligated at any time (A) after June 28, 2003 to convert this Note or (B)
after the date hereof to declare this Note immediately due and payable.

Upon the occurrence of any one or more of the Events of Default specified on
Exhibit A, attached hereto, all amounts then remaining unpaid on this Note and
all other promissory notes issued by the Issuer to Purchaser or to any related
party of the Purchaser shall become, or may be declared by the Purchaser to be,
immediately due and payable.

This Note is freely transferable and assignable, in whole or in part, by the
Purchaser, and such transferee or assignee shall have the same rights hereunder
as the Purchaser.  The Issuer may not assign or delegate any of its obligations
under this Note without the prior written consent of the Purchaser (or its
successor, transferee or assignee).

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

The Issuer agrees to pay all of the Purchaser’s expenses, including reasonable
attorneys’ costs and fees, incurred in collecting sums due under this Note.

All or part of the Note may be prepaid by Issuer upon at least five (5) days’
prior written notice to the Purchaser thereof; provided, however, that any such
prepayment on such Note shall be first applied to accrued and unpaid interest of
the outstanding Note and then against its outstanding principal.

This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

THE IMMUNE RESPONSE CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

Events of Default.

                If any of the following events (each, an “Event of Default”)
shall occur:

(i)            Issuer shall fail to pay any principal or interest on the Note,
or on any other promissory note issued by the Issuer to the Purchaser or to any
related party of the Purchaser, within three (3) business days after such
payment becomes due in accordance with the terms thereof or hereof;

(ii)           Any representation or warranty made or deemed made by Issuer
herein or in any other agreement, certificate or instrument contemplated by the
Note Purchase Agreement, dated as of November 9, 2001, by and between the Issuer
and KKP, as amended by Amendment No. 1, dated as of February 14, 2002 and
Amendment No. 2, dated as of May 3, 2002, each by and between the Issuer, KKP,
and Oshkim and as further amended by Amendment No. 3, dated as of July 11, 2002,
by and between the Issuer, KKP, Oshkim and the Kimberlin Trust (the “Agreement”)
or that is contained in any certificate, document or financial or other
statement furnished by Issuer at any time under or in connection with the
Agreement shall have been incorrect in any material respect on or as of the date
made or deemed made;

(iii)          Issuer shall default, in any material respect, in the observance
or performance of any other agreement contained in the Agreement or any other
agreement or instrument contemplated by the Agreement (including the Notes,
Warrant Agreements, and the Intellectual Property Security Agreement, each as
defined in the Agreement), and such default shall continue unremedied for a
period of ten (10) days after written notice to Issuer of such default;

(iv)          (a)  Issuer shall commence any case, proceeding or other action
(x) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts or (y) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Issuer shall make a general
assignment for the benefit of its creditors; or (b) there shall be commenced
against Issuer any case, proceeding or other action of a nature referred to in
clause (a) above that (A) results in the entry of an order for relief of any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (c) there shall be commenced
against Issuer any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (d) Issuer
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (a), (b) or (c)
above; or (e) Issuer shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due;

 

3

--------------------------------------------------------------------------------


 

(v) Issuer shall default in the payment of principal on any indebtedness (to any
party other than Purchaser) in excess of $200,000 beyond the period of grace, if
any, provided in the instrument or agreement under which such indebtedness was
created; or

(vi) Issuer shall have been unable to obtain by June 28, 2003 stockholder
approval of the Next Issuer Offering and the Purchaser’s participation therein
in accordance with Rule 4350(i) of the National Association of Securities
Dealers, Inc.;

then, and in any such event, (x) if such event is an Event of Default specified
in clause (iv) above of with respect to Issuer, the Note (with all accrued and
unpaid interest thereon) and all other amounts owing under the Agreement or
under any of the promissory notes issued by the Issuer to the Purchaser or any
related party of the Purchaser shall automatically and immediately become due
and payable and (y) if such event is any other Event of Default, Purchaser may,
by written notice to Issuer, immediately declare the Note (with all accrued and
unpaid interest thereon) and all other promissory notes (with all accrued and
unpaid interest thereon) issued by the Issuer to the Purchaser or any related
party of the Purchaser to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  Except as expressly provided above,
presentation, demand, protest and all other notices of any kind are hereby
expressly waived by Issuer.

 

4

--------------------------------------------------------------------------------